Citation Nr: 1436369	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the termination of death pension benefits based on excess income on January 1, 2010 was warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.  He died in December 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2009 decision made by the RO which awarded the appellant death pension benefits effective on January 1, 2009 and terminated them effective February 1, 2009 due to excess income.  

After the appellant submitted additional documentation about her expenses, death pension was continued (although at a lower rate) until January 1, 2010 when it was terminated due to excess income.  The appellant appealed the termination of her death pension benefit.



FINDING OF FACT

The appellant's countable income is shown to have exceeded the maximum allowable death pension rate (MAPR) for a spouse with no dependents beginning on January 1, 2010.


CONCLUSION OF LAW

Termination of death pension by reason of excess income was proper.  38 U.S.C.A. §§ 101(2), 1521, 1542, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.24, 3.270, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and its implementing regulations, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board has denied the claim as a matter of law. In cases where the law, and not the evidence, is dispositive, the VCAA is not for application. Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the appellant was provided appropriate due process. Following the denial of the claim she was provided a Statement of the Case (SOC) that explained why her death pension benefits were terminated.  

After she submitted additional information about her income and expenses her case was readjudicated and she was sent a supplemental statement of the case (SSOC) that considered the newly provided information.  The appellant was also given an opportunity to respond after the SSOC was provided.  


Death Pension and Countable Income

 Death pension benefits are generally available for surviving spouses if the deceased veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded. 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. 38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2013). 

The gross income from a business or profession may be reduced by the necessary operating expenses. 38 C.F.R. § 3.262(a)(2). 

Income of the spouse will be determined under the rules applicable to income of the claimant. 38 C.F.R. § 3.262(b). 

Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income.

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid." See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. § 1503(a)(8).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23. See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a)(3). 

The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21 (2013).  The MAPR for 2010 for a spouse with no dependents was $7,933.  Five percent of that amount is $397.00, so a surviving spouse is entitled to exclude medical expenses in excess of $397.00 from countable income.  

According to the financial statements submitted by the appellant, she received $12,972 from the SSA in 2010.  She reported having medical expenses of $2,111.  

The appellant also submitted conflicting statements about whether she received rental income in 2010.  On one form, she claimed $4,860 for house rental and $80 from farm rental while on another form she indicated that she was no longer receiving any rental income in 2010.  

However, whether or not the possible rental income is considered, the appellant's social security benefits alone result in excess income for death pension purposes.  

After medical expenses in excess of $397 are deducted, her countable income from SSA benefits alone was $11,258.  This is well in excess of the MAPR of  $7,933.  

Therefore, on this record, death pension benefits were appropriately terminated by reason of excess income.    



ORDER

The termination of death pension benefits based on excess income on January 1, 2010 was proper.


____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


